McFarland, J., dissenting.
I dissent from the conclusion of the majority of the court, and concur in the dissenting opinion of Mr. Justice Paterson.
It must be remembered that the water-works in question are conducted by the city of Sacramento as a business,—just like the business of any other water company, or of any mining, manufacturing, railroad, or mercantile company. In such a case the “revenue” is, of course, the excess of receipts over expenditures. If other financial miracles could be wrought as easily as the turning of the gross proceeds of a business into revenue, “then chapels had been churches, and poor men’s cottages princes’ palaces.”